Citation Nr: 1536371	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to non-service connected pension for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a May 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered this case and remanded in September 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 provider gave an in-depth opinion on the Veteran's mental health history but unfortunately misapplied the legal standards needed to decide this issue.  Specifically, the Veteran is presumed to be sound as to any mental health disability when he entered service.  38 C.F.R. § 3.304.  As such, a higher level of evidence is needed to prove that he had a preexisting disability and that the disability was not aggravated beyond the natural progression by service.  In order to overcome the presumption, the examiner must be able to state that the Veteran clearly and unmistakably had a mental health condition before service.  If that is the case, the examiner must also be able to clearly and unmistakably find that the preexisting condition was not aggravated beyond the natural progression of the disease.  If the evidence instead shows that the disability worsened in the military, the burden set on VA has not been met.  The Board notes that a preponderance of the evidence is not the same as, and a lessor standard than, clear and unmistakable evidence.  

In this case, the examiner stated that "the preponderance of evidence that the Veteran did have mental health problems prior to military is clear and unmistakable."  Having mixed two different legal standards into one response, the Board cannot be certain what the examiner was trying to express.

Thus, an addendum opinion is needed to address the proper legal standard. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the April 2014 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion regarding the Veteran's mental health disability.  Schedule the Veteran for an examination only if the examiner finds that an examination would be helpful.  The examiner should address the following:

a. Is there clear and unmistakable evidence (a very high level of certainty) that the Veteran had a psychiatric disability prior to entering service?

b. In the April 2014 opinion, the examiner found that the Veteran's mental health issues were at least as likely as not to have been intensified during service.  As clarification, please respond to the following:

Is there clear and unmistakable evidence that there was no permanent worsening (beyond the natural progression) of the psychiatric disability in service?

c. Did depression at least as likely as not cause him to fail to satisfy his duties in service and be discharged?

Please consider all relevant lay and medical evidence and provide rationale for any opinion offered.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

